           Case 1:19-cr-00251-DAD-BAM Document 43 Filed 10/08/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00251-DAD-BAM
12                                Plaintiff,             JOINT STATUS REPORT AND STIPULATION
                                                         REGARDING EXCLUDABLE TIME PERIODS
13                          v.                           UNDER SPEEDY TRIAL ACT; AND ORDER
14   EUGENE DAJOHN MARSHALL                              CURRENT DATE: October 13, 2020
                                                         TIME: 1:00 p.m.
15                                Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17                                             STATUS REPORT

18          Defendant EUGENE DAJOHN MARSHALL (“defendant”) was arraigned on the indictment on

19 December 10, 2019 (Doc. No. 5), and was detained as a danger on December 11, 2019 (Doc. Nos. 7 &

20 8). The defendant filed a motion for bail review on March 18, 2020 (Doc. No. 14) and the government
21 filed its opposition on March 24, 2020. Doc. No. 19. After a bail review hearing on March 25, 2020,

22 the Hon. Stanley A. Boone denied the defendant’s motion. Doc. Nos. 20 & 21. The defendant remains

23 detained. Attorney Miles A. Harris was substituted for prior counsel on May 6, 2020. Doc. Nos. 26 &

24 27. Counsel have had frequent discussions regarding a possible resolution to this matter and are eager to

25 move forward.

26                                               STIPULATION

27          This case is set for status conference on October 13, 2020. On May 13, 2020, this Court issued

28 General Order 618, which suspends all jury trials in the Eastern District of California until further

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00251-DAD-BAM Document 43 Filed 10/08/20 Page 2 of 5


 1 notice, and allows district judges to continue all criminal matters. This and previous General Orders

 2 were entered to address public health concerns related to COVID-19.

 3           Although the General Orders address the district-wide health concern, the Supreme Court has

 4 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 5 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 6 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 7 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 8 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 9 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
10 or in writing”).

11           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

13 justice continuances are excludable only if “the judge granted such continuance on the basis of his

14 findings that the ends of justice served by taking such action outweigh the best interest of the public and

15 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

16 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

17 the ends of justice served by the granting of such continuance outweigh the best interests of the public

18 and the defendant in a speedy trial.” Id.

19           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

20 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
21 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

22 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

23 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

24 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

25 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

26 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a
27 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

28           In light of the societal context created by the foregoing, this Court should consider the following

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00251-DAD-BAM Document 43 Filed 10/08/20 Page 3 of 5


 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 3 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 4 pretrial continuance must be “specifically limited in time”).

 5                                                  STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendant EUGENE

 7 DAJOHN MARSHALL, by and through defendant’s counsel of record, Miles A. Harris, hereby

 8 stipulate as follows:

 9          1.        By previous order, this matter was set for status on October 13, 2020.

10          2.        By this stipulation, defendant now moves to continue the status conference until October

11 28, 2020, and to exclude time between October 13, 2020, and October 28, 2020, under Local Code T4.

12          3.        While the parties anticipate that the case may resolve without a trial, this is not yet a

13 certainty. If defendant ultimately does not enter a guilty plea and decides to proceed to trial, the parties

14 agree and stipulate, and request that the Court find the following:

15                    a)     The government asserts the discovery associated with this case includes reports,

16          photographs, and numerous recordings; discovery has been provided to Attorney Harris and/or

17          made available for review.

18                    b)     The government has provided a plea offer to the defendant through Attorney

19          Harris.

20                    c)     Counsel for defendant desires additional time to consult with his client, to review

21          the current charges, to conduct investigation and research related to the charges, to review and/or

22          copy discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

23          motions, and to otherwise prepare for trial.

24                    d)     Counsel for defendant believes that failure to grant the above-requested

25          continuance would deny them the reasonable time necessary for effective preparation, taking into

26          account the exercise of due diligence.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00251-DAD-BAM Document 43 Filed 10/08/20 Page 4 of 5


 1                 e)      The government does not object to the continuance.

 2                 f)      Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendant in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of October 13, 2020 to October 28,

 7          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 8          T4], because it results from a continuance granted by the Court at defendant’s request on the

 9          basis of the Court’s finding that the ends of justice served by taking such action outweigh the

10          best interest of the public and the defendant in a speedy trial.

11          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15
      Dated: October 8, 2020                                  MCGREGOR W. SCOTT
16                                                            United States Attorney
17                                                            /s/ JESSICA A. MASSEY
                                                              JESSICA A. MASSEY
18                                                            Assistant United States Attorney
19
      Dated: October 8, 2020
20                                                            /s/ MILES A. HARRIS
                                                              per verbal authorization
21                                                            MILES A. HARRIS Counsel for
                                                              Defendant
22                                                            EUGENE DAJOHN
                                                              MARSHALL
23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00251-DAD-BAM Document 43 Filed 10/08/20 Page 5 of 5

                                               ORDER
 1

 2         IT IS SO ORDERED that the Status Conference is continued from October 13, 2020 to October

 3 28, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to

 4 18 U.S.C.§ 3161(h)(7)(A), B(iv).

 5

 6
     IT IS SO ORDERED.
 7

 8     Dated:    October 8, 2020                       /s/ Barbara   A. McAuliffe        _
                                                 UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        5
30    PERIODS UNDER SPEEDY TRIAL ACT
